 

Exhibit 10.3

 

FORM OF INTELLECTUAL PROPERTY LICENSE AGREEMENT BETWEEN

 

CQENS TECHNOLOGIES INC. AND LEAP TECHNOLOGY LLC-

 

This Intellectual Property License Agreement (this “Agreement”) is made as of
July 24, 2020, by and between

 

CQENS Technologies Inc. a corporation organized under the laws of the State of
Delaware, with its principal place of business at 5550 Nicollet Avenue,
Minneapolis, MN 55419 (“CQENS”), and

 

LEAP TECHNOLOGY LLC, a limited liability company, organized under the laws of
the State of Delaware, with its registered agent at 16192 Coastal Highway,
Lewes, DE 19958. The name of its initial ‎registered agent ‎at such address is
Harvard Business Services, Inc.

 

WHEREAS:

 

(a) CQENS is the assignee of the following assets with respect to the
configuration, ‎design, manufacture, marketing, sales, and merchandising of a
heated tobacco ‎product (collectively, the “IP Assets”):

 

(i) trademark and service mark common law rights, pending trademark and service
mark applications and registrations including intention to use trademark and
service mark rights in the Asia Pacific Countries, and related goodwill
(“Trademarks”), including (without limitation) those Trademarks listed in
Exhibit 1 attached hereto and any Trademarks developed in the future (which
shall be included in an updated Exhibit 1);

 

(ii) inventions, patents and patent applications in the Asia Pacific Countries
(“Patents”), including (without limitation) those Patents listed in Exhibit 1
attached hereto and any Patents developed in the future (which shall be included
in an updated Exhibit 1); and

 

(iii) any other intellectual property rights (including future intellectual
property rights).

 

(b) CQENS wishes to provide exclusive licenses to LEAP, and LEAP wishes to
obtain exclusive licenses from CQENS for the IP Assets for the countries and
jurisdictions of China, India, Indonesia, Pakistan, Bangladesh, Philippines,
Vietnam, Thailand, Myanmar, Afghanistan, Malaysia, Nepal, Australia, Taiwan, Sri
Lanka, Cambodia, Hong Kong, Papua, New Guinea, Laos, Singapore, New Zealand,
Mongolia, Timor-Leste, Fiji, Bhutan, Solomon Islands, Macau, Brunei, Maldives,
New Caledonia, French Polynesia, Vanuatu, Samoa, Guam, Kiribati Federated States
of Micronesia, and Tonga (collectively, the “Asia Pacific Countries”).

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
promises contained herein, the parties agree as follows:

 

1

 

 

ARTICLE 1 INTERPRETATION

 

1.01 Definitions

 

The following terms will have the following meanings:

 

(a) The IP Assets shall mean all rights in the Asia Pacific Countries for all
appropriate and lawful uses.

 

(b) “Business Day” shall mean Monday to Friday inclusive, except statutory or
civic holidays observed in the State of Delaware.

 

(c) “Product” means the purposes for which the license is granted and refers
specifically to the use of the IP Assets in any product or embodiment where the
IP Asset is employed and/or cited in the label.

 

(d) “Territory” shall mean the Asia Pacific Countries as defined herein.

 

(e) “Term” shall mean the term of this Agreement as provided in Article 7.00
hereof.

 

1.02 Construction of Agreement

 

In this Agreement:

 

  (a) words denoting the singular include the plural and vice versa;         (b)
words importing the use of any gender shall include all genders;         (c) the
word” include”, “ includes” or” including “ shall mean “
include/includes/including without limitation “;         (d) when calculating
the period of time within which or following which any act is to be done or step
taken, the date which is the reference day in calculating such period shall be
excluded. If the last day of such period is not a Business Day, the period shall
end on the next Business Day;         (e) the division of this Agreement into
separate articles, sections, subsections and exhibits, are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement; and         (f) words or abbreviations which have well known or trade
meanings are use d herein in accordance with their recognized meanings.

 

2

 

 

ARTICLE 2 THE LICENSE

 

2.01 Grant of License

 

Subject to the terms and conditions of this Agreement, CQENS hereby grants to
LEAP an exclusive license for the IP Assets for the purpose of sublicensing
and/or producing and marketing products under the license or a granted
sublicense within the Territory during the term, and LEAP may grant sublicenses
under this Agreement on terms acceptable to LEAP ‎in its sole discretion,
subject to the Sublicensee being bound by this Agreement. With the consent of
CQENS, LEAP shall be permitted to sublicense the patent to any other party and
such sublicense shall be honored by CQENS in the event that LEAP or its legal
successor is dissolved, declares bankruptcy or is otherwise no longer able or
willing to pursue to the normal and anticipated course of its business
activities. For the avoidance of doubt, should CQENS develop additional IP
Assets that are related to the heat not burn technology, those IP Assets will be
added to Exhibit 1 and the exclusive license granted herein will extend to those
additional IP Assets.

 

2.02 Proprietary Rights

 

Subject to the rights granted herein, CQENS retains all of its rights, title and
interests in and to all trademark, patent rights, inventions, copyrights,
know-how, and trade secrets relating to the IP Assets outside of the Asia
Pacific Countries except as otherwise expressly agreed between the parties.
CQENS shall not sell, dispose, or alienate in any way this Agreement without
respecting LEAP’s legal rights hereunder, and requiring any assignee to assume
CQENS’s obligations hereunder in a form satisfactory to LEAP.

 

3

 

 

ARTICLE 3 CQENS REPRESENTATIONS AND WARRANTIES

 

3.01 Representations and Warranties Generally

 

CQENS hereby makes the representations and warranties contained in this Article
3.00 to LEAP and acknowledges that LEAP is relying upon the accuracy of each
such representation and warranty in connection with its entering into this
Agreement.

 

3.02 Power and Authority

 

CQENS has the right, full corporate power, and absolute authority to enter into
this Agreement and to grant the rights herein described to LEAP in the manner
herein contemplated. CQENS has taken all necessary or desirable actions, steps,
and corporate or other proceedings to approve or authorize, validly and
effectively, the entering in to, and the execution, delivery, and performance of
this Agreement and the granting of the rights herein described. This Agreement
is a legal, valid, and binding obligation of CQENS, enforceable against CQENS
and LEAP in accordance with its terms.

 

3.03 Intellectual Property

 

CQENS is the exclusive assignee of the Trademarks, Patents and Applications in
Exhibit 1 and is authorized to license the Trademarks, Patents and Applications.
CQENS has not received any notice, complaint, threat, or claim alleging
infringement of the Trademarks, Patents and Application in Exhibit 1 or other
intellectual property or proprietary right of any other person in connection
with the Trademarks, Patents and Patent Applications. There are no charges,
encumbrances, pledges, security interests, liens, actions, claims, demands or
equities of any nature or kind, nor any rights or privileges capable of becoming
any of the foregoing, affecting the Trademarks, Patents and Patent Applications.

 

3.04 No Other Obligations

 

No person has or has made any claim or notification to CQENS alleging any
written or oral agreement, understanding or commitment, or any right or
privilege (whether by law or contractual) capable of becoming an agreement or
commitment, to obtain rights in and to the Trademarks, Patents and Patent
Applications that would conflict with the rights herein granted to LEAP.

 

3.05 Warranty Disclaimer

 

CQENS makes and LEAP receives no warranties of any kind, either expressed or
implied, statutory or otherwise. CQENS specifically disclaims any and all
implied warranties or conditions of merchantability, satisfactory quality or
fitness for a particular purpose.

 

3.06 Infringement Actions

 

(a)‎ As between CQENS and LEAP, LEAP is granted the sole right to sue and
‎collect damages and/or profits for both past and present infringements of and
any IP Assets in the Asia Pacific ‎Countries. If LEAP becomes aware of potential
infringement of any of the IP Assets, ‎LEAP shall provide CQENS with written
notice of any such infringement within 90 days of ‎learning of such
infringement, and similarly, if CQENS becomes aware of any infringement of ‎any
IP Asset, CQENS must provide written notice to LEAP of such potential
infringement ‎within 90 days of learning of such infringement (both notices
referred to as the “Infringement ‎Notice”). If LEAP elects by written notice to
CQENS to not enforce LEAP’s rights within 60 ‎days of the Infringement Notice to
CQENS, then CQENS shall have the sole right to sue and ‎collect all damages for
the infringement.

‎

(b) In the event litigation is instituted against a third party for infringement
of the ‎IP Assets under this Agreement in the Asia Pacific Countries, the party
instituting the ‎lawsuit shall bear the cost of the litigation and shall control
the litigation proceedings. The party ‎who did not institute the lawsuit will
cooperate with the party who did institute the lawsuit at ‎the expense of the
party who instituted the lawsuit. The party who did not institute the lawsuit
‎can be represented by counsel of its choice at its own expense.

 

4

 

 

ARTICLE 4 LEAP COVENANTS

 

4.01 Covenants Generally

 

LEAP hereby makes the covenants contained in this Article 4.00 to CQENS and
acknowledges that CQENS is relying upon the accuracy of such covenant in
connection with its entering into this Agreement.

 

4.02 No Competing

 

LEAP hereby agrees to not market any products in competition with the IP Assets.

 

4.03 Patent Marking

 

LEAP will mark all products sublicensed, manufactured or sold pursuant to this
Agreement with the relevant numbers indicating the Trademarks, Patents or Patent
Applications. The marking will be in conformance with the patent laws and other
laws of the country of manufacture or sale.

 

ARTICLE 5 ROYALTIES

 

5.01 Royalty Consideration

 

In consideration for the rights it has been granted, CQENS has received value it
deems sufficient and appropriate and will not charge LEAP royalties nor will
LEAP be required to pay royalties in connection with the licenses and rights
extended. In no event shall LEAP be obligated to make any payment or other
remuneration to CQENS in connection with this Agreement; it being acknowledged
and agreed that all such remuneration has been paid to CQENS in connection with
that certain Contribution Agreement entered into by and between the parties as
of the date hereof (the “Contribution Agreement”).

 

5

 

 

ARTICLE 6 INDEMNIFICATIONS

 

6.01 CQENS Indemnity

 

CQENS agrees to indemnify and hold LEAP harmless from and against all claims,
demands, proceedings, losses, damages, liabilities, deficiencies, costs and
expenses (including all legal and other professional fees and disbursements,
interest, penalties and amounts paid in settlement) suffered or incurred by LEAP
as a result of or arising directly or indirectly out of or in connection with:

 

  (a) any breach by CQENS of or any material inaccuracy of any representation or
warranty of CQENS contained in this Agreement;         (b) any breach or
non-performance by CQENS of any covenant to be performed by it that is contained
in this Agreement; and         (c) infringement of any third party intellectual
property rights in respect of the IP Assets, other than any claim arising as a
result of modifications to the product performed by or on behalf of LEAP.

 

Notwithstanding the foregoing but subject to Section 3.06, in the event that the
IP Assets, or any part thereof is held to constitute an infringement on the
intellectual property of any third party, CQENS, at its option and expense, may
either (a) indemnify LEAP as above or (b) indemnify LEAP from and against any
damages for such pre-existing infringement, and (i) amend the Patent and/or
Patent Application to make it non-infringing, (ii) procure for LEAP the right to
use the infringing materials, and/or (iii) replace the infringing Patent or
Patent Applications with other suitable non-infringing rights having
functionality that is substantially the same in all material respects to those
held to infringe.

 

6.02 LEAP Indemnity

 

LEAP agrees to indemnify and hold CQENS harmless from and against all claims,
demands, proceedings, losses, damages, liabilities, deficiencies, costs and
expenses (including all legal and other professional fees and disbursements,
interest, penalties and amounts paid in settlement) suffered or incurred by the
Licensor as a result of or arising directly or indirectly out of or in
connection with:

 

  (a) any material breach or non-performance by LEAP of any covenant to be
performed by it that is contained in this Agreement;         (b) any breach
arising from or relating to any use and distribution of the product by LEAP
other than as expressly provided herein; and         (c) infringement of any
third party intellectual property rights which infringement arises from
modifications to the Product performed by or on behalf of LEAP, except to the
extent such claim is covered under Section 6.01.

 

6.03 Indemnification Procedure

 

Any party seeking indemnification under Article 6.00 (the “Indemnitee”) in
respect of a third party claim shall (i) promptly notify the indemnifying party
(the “Indemnitor”) of such claim, (ii) provide the Indemnitor sole control over
the defense and/or settlement thereof, and (iii) at the Indemnitor’s request and
expense, provide full information and reasonable assistance to Indemnitor with
respect to such claims. Without limiting the foregoing, with respect to third
party claims brought under Sections 6.01 and 6.02, the Indemnitee, at its own
expense, shall have the right to participate with counsel of its own choosing in
the defense and/or settlement of any such claims.

 

6

 

 

ARTICLE 7.00 TERM AND TERMINATION

 

7.01 Term

 

The term of this Agreement shall be for the life of the patent commencing on the
date of execution of this Agreement and shall continue in full force and effect
unless terminated in accordance with this Article 7.00.

 

7.02 Termination for Cause

 

Either party may terminate this Agreement for cause as follows:

 

7.02.1 Nonperformance re: Other Relevant Agreement

 

Notwithstanding the terms and conditions of the license, this Agreement shall be
terminated if the IP Assets are repurchased by CQENS pursuant to and in
accordance with the terms of that certain Amended and Restated Limited Liability
Company Agreement of LEAP dated as of ‎date hereof (the “LLC Agreement”).

 

7.02.2 Breach of Agreement

 

If any representation or warranty provided for herein proves to be materially
inaccurate, or if either party material breaches any covenant provided for
herein and such breach is not cured within thirty (30) days (if capable of being
cured within that time) after the non-breaching party gives written notice to
the breaching party of such breach, the non-breaching party shall have the right
to terminate this Agreement immediately upon the expiration of such thirty (30)
day period. If the nature of the breach is such that more than thirty (30) days
are required for cure, the non-breaching party shall have the right to terminate
upon written notice if the breaching party fails to commence efforts to cure
such default within the thirty (30) day period and in any event such cure is not
completed within a reasonable period of time after the commencement of such 30
day period.

 

ARTICLE 8 GENERAL

 

8.01 Governing Law and Jurisdiction

 

This Agreement shall be governed by and construed under the laws of the State of
Delaware, without reference to conflict of laws principles. The parties agree
that any dispute arising under this Agreement or out of the negotiation of or
the relationship that is being formed pursuant to this Agreement will only be
venued in the State or Federal Courts of Delaware, and hereby consent to such
jurisdiction and venue.

 

8.02 Assignment

 

This Agreement may not be assigned by either party without the prior written
consent of the other party (not to be unreasonably withheld, conditioned or
delayed). This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

7

 

 

8.03 Notices

 

Any notice, demand, or other communication ( “Notice” ) required or permitted to
be given or made shall be in writing and shall be sufficiently given or made if
delivered in person, sent by facsimile transmission, or sent by prepaid first
class registered mail during normal business hours on a Business Day and
addressed as follows:

 

8.04 Entire Agreement

 

The parties hereto acknowledge that this Agreement and its Schedules, the
Contribution Agreement and the LLC Agreement set forth the entire agreement and
understanding of the parties hereto as to the subject matter hereof, and
supersedes all prior discussions, agreements and writings in respect hereto,
including the Letter of intent.

 

8.05 Counterparts

 

This Agreement may be executed in any number of counterparts and when so
executed and delivered shall have the same force and effect as though all
signatures appeared on one document.

 

8.06 Further Assurances

 

Each party covenants and agrees to do and cause all things to be done and
execute and deliver all such documents as may be required in order to carry out
the provisions of this Agreement.

 

8.07 Severability

 

The provisions of this agreement shall be severable, and if any provision of
this Agreement shall be held or declared to be illegal, invalid, or
unenforceable, such illegal, invalid or unenforceable provision shall be severed
from this Agreement and the remainder of this Agreement shall remain in full
force and effect, and the parties shall negotiate a substitute, legal, valid and
enforceable provision that most nearly reflect the parties’ intent in entering
into this Agreement.

 

[Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
entered into this Agreement.

 

CQENS TECHNOLOGIES INC.       By:                           Name:          
Title:    

 

LEAP TECHNOLOGY LLC                    By:           Name:           Title:    

 

9

 

 

Exhibit 1

 

INTELLECTUAL PROPERTY LICENSED PURSUANT TO THIS AGREEMENT

 

The following IP Assets are exclusively licensed by the assignee, CQENS, and by
virtue of the document to which this exhibit is attached in the countries of
China, India, Indonesia, Pakistan, Bangladesh, Philippines, Vietnam, Thailand,
Myanmar, Afghanistan, Malaysia, Nepal, Australia, Taiwan, Sri Lanka, Cambodia,
Hong Kong, Papua, New Guinea, Laos, Singapore, New Zealand, Mongolia,
Timor-Leste, Fiji, Bhutan, Solomon Islands, Macau, Brunei, Maldives, New
Caledonia, French Polynesia, Vanuatu, Samoa, Guam, Kiribati Federated States of
Micronesia, and Tonga.

 

1.‎ USPTO TRADEMARK Registration for CQENS     ‎2.‎ PEOPLES’ REPUBLIC OF CHINA
TRADEMARK Registration for CQENS     ‎3.‎ US PATENT APPLICATION No. 16/022482‎  
  ‎4.‎ PCT PATENT APPLICATION No. PCT/US 19/12204‎

 

National Phase Applications for Heat-not-Burn Device and Method in the following
countries filed 7/03.2020.

 

COUNTRY   DATE FILED   APPLICATION NO. Peoples’ Republic of China   7/03/2020  
TBD India   7/03/2020   TBD Indonesia   7/03/2020   TBD Vietnam   7/03/2020  
TBD Philippines   7/03/2020   TBD Thailand   7/03/2020   TBD Malaysia  
7/03/2020   TBD Singapore   7/03/2020   TBD Taiwan   7/03/2020   TBD Hong Kong  
7/03/2020   TBD

 

This Exhibit 1 is as of the date hereof and may be updated regularly as
additional trademarks, patents are issued and patent applications are submitted
and numbers are assigned. For the avoidance of doubt, should CQENS develop
additional IP Assets in the Territory that are related to the heat not burn
technology, those IP Assets will be added to Exhibit 1 and the exclusive license
granted herein will extend to those additional IP Assets.

 

10

